Name: Council Regulation (EC) No 2446/97 of 8 December 1997 fixing, for the 1998 fishing year, the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: marketing;  prices;  fisheries;  foodstuff
 Date Published: nan

 L 340/6 I EN I Official Journal of the European Communities 11 . 12 . 97 COUNCIL REGULATION (EC) No 2446/97 of 8 December 1997 fixing, for the 1998 fishing year, the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 prices should be increased, maintained or decreased according to the species for the 1998 fishing year, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (') and in particular Article 9 (3), Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9 (2) of that Regulation , these HAS ADOPTED THIS REGULATION: Article 1 The guide prices for the fishing year 1 January to 31 December 1998 for the products listed in Annex II to Regulation (EEC) No 3759/92 and the commercial spe ­ cifications to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1997 . For the Council The President J. POOS (') OJ L 388 , 31 . 12. 1992, p. 1 . Regulation as amended by Regu ­ lation (EC) No 3318/94 (OJ L 350, 31 . 12. 1994, p. 15). Official Journal of the European Communities L 340/711 . 12. 97 I EN I ANNEX (ECU/tonne) Group of products Commercial specifications Guideprice 1 . Sea-bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in same products original packages containing the 1 556 2 . Squid of the species Loligo patagÃ ³nica Frozen , not cleaned, the same products in original packages containing 1 057 3 . Squid (Ommastrephes sagittatus) Frozen, not cleaned, the same products in original packages containing 961 4. Illex argentinus Frozen, not cleaned, the same products in original packages containing 888 5. Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola Rondeletti Frozen, in products original packages containing the same 1 948 6. Octopus (Octopus spp.) Frozen , in products original packages containing the same 1 987 7 . Lesser or Greenland halibut (Reinhardtius hippoglossoides) Frozen , in products original packages containing the same 1 919 8 . Whole hake of the genus Merluccius spp. Frozen, in products original packages containing the same 1 290 9 . Fillets of hake of the genus Merluccius spp . Frozen , in products original packages containing the same 1 561 10 .  Prawns of the species Parapenaeus longi ­ rostris Frozen, in products original packages containing the same 4 120  Other species of the family Penaeidae Frozen, in products original packages containing the same 7 985